EXHIBIT 10.1


Named Executive Officers Long-Term Equity Incentive Fiscal Year 2014 Awards




Executive Officer
 
Restricted Stock*
(Performance-Based
Vesting) (#)
   
Restricted Stock*
(Time-Based
Vesting) (#)
   
Restricted Stock*
(Performance-Based
Vesting TSR) (#)
 
Charles H. Turner
                 
Senior Executive Vice President,
Chief Financial Officer
  7,340     8,388     13,107                      
Catherine David
                 
Executive Vice President,
Merchandising
  6,490     7,417     11,590                      
Gregory S. Humenesky
                 
Executive Vice President,
Human Resources
  3,678     4,203     6,567                      
Sharon M. Leite
                 
Executive Vice President,
Stores
  5,563     6,358     9,932  

 
*
All equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, restated as amended.  The respective forms of award agreements
are attached as Exhibits 10.2, 10.3 and 10.4. The grants were effective April
12, 2013.


